NELSON, Circuit Justice.
The only question in this case is, whether the cotton is liable to contribute. The salvage service is not in dispute, and was exceedingly meritorious, and saved the vessel and cargo, the former valued at $8,000, and the latter at $150,000. The court below allowed $19,500 for salvage, which I think not unreasonable, regarding the condition and imminent peril of the vessel,' and the value of the cargo on board.
The mere fact of the ownership of the cotton by the government, in the act of being carried to its port of destination for the purposes of a market, as merchandise, did not, I think, exempt it from the lien in case of salvage service. I shall not enter into an argument in support of this position, as the subject, or rather a kindred one — the liability of property of the government for general average — and the present question incidentally, have been most elaborately examined by Mr. Justice Story, in U. S. v. Wilder [Case No. 16,694], I am inclined, also, to the opinion, that, it is the doctrine of the admiralty in England (The. Marquis of Huntly, 3 Hagg. Adm. 246,) and of the most approved modern elementary writers on the subject in this country (1 Pars. Mar. Law, p. 324, bk. 1, c. 9; 2 Pars. Mar. Law, p. 625, bk. 3, c. 7; Marv. Wreck & Salv. § 122. See, also, The Santissima Trinidad, 7 Wheat. [20 U. S.] 283 .
The decree below dismissing the libel as to the cotton is reversed, and a decree will be entered charging it with contribution, with costs.